EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Werner H. Sterner on March 24, 2021.
The application has been amended as follows: 
In page 14, paragraph 0037, line 7 of the specification, “rail apparatus 112” has been amended to read “rail apparatus 12”.
In page 15, paragraph 0037, line 20 of the specification, “rail apparatus 22” has been amended to read “rail apparatus 12”.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant agreed to remove reference number 45 in Fig. 5.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
	
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant has cancelled the previously rejected claims 31-33, and kept claims 16-30 as previously recited, which the examiner indicated as allowable in the previous Non-Final Rejection filed March, 15, 2021.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach that the locking member (19) passes from an unlocked position to a locked position when said securing mechanism passes from the unlocked state to the locked state with said support platform (5) in the loading position, and urging said guideway (16) downward with respect to said support platform. While Brunninger teaches a drive (19) that can be interpreted as a locking member for locking the guideway to the platform (Fig. 3 and 4), the examiner finds no obvious reason to modify the system such that the drive (19) and the securing mechanism enter their respective locking states concurrently. Additionally, the examiner finds no obvious reason to modify the locking member .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617